FLAHERTY, Justice,
concurring.
I concur with the result reached by the majority, but write separately to confirm that in concurring, I have not abandoned the position on PCHA petitions as stated in my dissenting opinion in Commonwealth v. Watlington, 491 Pa. 241, 420 A.2d 431 (1980). In Watlington I stated that a second or successive PCHA petition should be dismissed unless it raises a colorable due process claim which significantly affects the truth determining process and which, if left unaddressed, could have the effect of imprisoning an innocent person.
*585The somewhat unusual procedural posture of this case is that although this PCHA petition is the first, and the petition was taken with the aid of counsel, the appeal from the denial of the PCHA petition is pro se and challenges the effectiveness of PCHA counsel as well as that of counsel who came before him. Superior Court held that since the claims raised in this appeal have been either waived or finally litigated, the appeal should be denied. Petitioner now seeks to breathe new life into these old claims which were either waived or finally litigated by reasserting them in the context of ineffectiveness of counsel.
As always, the argument is that if petitioner failed to take a timely appeal from an unfavorable judgment (thus rendering his claim “finally litigated”), he did so because counsel was ineffective in not taking the timely appeal, and therefore, the claim should not be treated as finally litigated. Moreover, the argument goes, even though petitioner may have been aware of the grounds for appeal but did not take an appeal (thus rendering his claim “waived”), the claim should not be considered waived because counsel was ineffective in not raising the issues. It is thus, riding on the coat tails of the ubiquitous and ever-asserted ineffective counsel, that petitioner presents his claims before this Court in an attempt to bore yet one more hole in the proverbial apple.
From my point of view, the question in the case is whether this appeal falls under the prohibitions of the Watlington dissent which foreclose a second or subsequent consideration of a PCHA claim absent unusual circumstances which affect the truth determining process.
Because the PCHA petition in this case is the first, not the second or a successive petition, I would hold that it does not fall under the rule of dismissal articulated in the Watlington dissent, and I am constrained to concur with the majority’s analysis.
McDERMOTT, J., joins this Concurring Opinion.